DETAILED ACTION
This Office Action is in response to the application 16/479,676 filed on July 22nd, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 4 & 7 were canceled. Claims 1-3, 5-6 & 8-11 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/22/2019, 05/19/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 10 2017 201 021.5, the signed copy having been filed on January 23rd, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 8-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 6; claim 6 calls for computing system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “plurality of interfaces.” There is no further discussion in the specification regarding the claim ‘support that is readable by a computer.’ Broadly interpreted, the claim can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Because the elements of claim 1 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 9-11; claims 9-11 do not recite any hardware element to resolve the issue in the independent claim 6. Therefore, claims 9-11 are also non-statutory under 35 U.S.C. 101.
Regarding claim 8; claim 8 calls for computer program product; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “at least one server.” There is no further discussion in the specification regarding the claim ‘support that is readable by a computer.’ Broadly interpreted, the claim can be any means that include propagate and transmission signals, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djabarov et al. (Djabarov), U.S. Pub. Number 2013/0185563.
Regarding claim 1; Djabarov discloses a method for device-dependent provision of download resources, the method comprising:
receiving a request (par. 0042; fig. 3; update server 120 receives the request from mobile device 122) comprising a proof of identity from a device (par. 0038; fig. 3; the request includes an identifier for the particular hardware platform of mobile device 122.);
allocating device properties based on the proof of identity (par. 0038; fig. 3; the request includes an identifier for the particular hardware platform of mobile device 122 and the current software/system version running on mobile device 122.), collating at least one download resource based on the device properties (pars. 0044 & 0046; fig. 3; update server 120 determines that a new version for firmware/software exists and generates a unique OTA manifest for the update for mobile device 122), and configuring at least one resource address to download the at least one download resource (par. 0046; provide instructions to mobile device 122 for downloading the payload/the actual firmware update.);
sending a response message in answer to the request to the device, wherein the response message contains the at least one resource address for access to the at least one download resource (par. 0047; fig. 3; manifest includes a system version and a URL from which mobile device 122 may download the payload/the firmware update.);
receiving a download request containing the proof of identity on the at least one resource address by the device (par. 0053; fig. 3; mobile device 122 receives the manifest from update server 120.); and
transferring the at least one download resource assigned to the at least one resource address to the device (par. 0047; fig. 3; suitable transfer protocol for downloading the payload/firmware update and suitable URL defining a location from which the payload/firmware update may be downloaded.).
Regarding claim 2; Djabarov discloses the method of claim 1, wherein the proof of identity is provided by a signed request from the device (par. 0039; fig. 3; mobile device 122 making a request to update server 120 may digitally sign the request via asymmetric key algorithms.).
Regarding claim 3; Djabarov discloses the method of claim 1, wherein the proof of identity is provided by receipt of the request via a Uniform Resource Locator reserved for the device (pars. 0046-0047; a system version and a URL from which mobile device 122 may download the payload/firmware update.)
Regarding claim 5; Djabarov discloses the method of claim 1, wherein the receiving of the request, the allocating, and the sending are carried out on a first server and the receiving of the download request and the transferring are carried out on at least one second server (par. 0054; the request is a torrent tracker file for downloading from a plurality of download servers 124.).
Regarding claim 6; Claim 6 is directed to a system which has similar scope as claim 1. Therefore, claim 6 remains un-patentable for the same reasons.
Regarding claims 9-11; Claims 9-11 are directed to the system of claim 6 which have similar scope as claims 2-3 & 5. Therefore, claims 9-11 remain un-patentable for the same reasons.
Regarding claim 8; Claim 8 is directed to a computer program product which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436